—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered December 16, 1992, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the sentence and plea are vacated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment.
As the People correctly concede, as part of a plea bargain, the court improperly agreed to place the defendant on interim probation by postponing his sentence to allow him to enter a drug treatment program, and promising him that it would vacate his guilty plea if he successfully completed the program (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.